                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

KELLIE ANN B.1                                                 No. 1:18-cv-01427-HZ

                       Plaintiff,

       v.

COMMISSIONER OF SOCIAL                                         OPINION & ORDER
SECURITY,

                       Defendant.

John E. Haapala
401 E. 10th Avenue, Suite 240
Eugene, Oregon 97401

       Attorney for Plaintiff


       1
          In the interest of privacy, this Opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this Opinion uses
the same designation for a non-governmental party's immediate family member. The record
shows that in August 2016, Plaintiff changed her last name when she married and currently, she
uses a last name beginning with the letter "S." Tr. 32-33. The case name in this Court's docket
also uses that last name beginning with the letter "S." But, in their briefing, the parties have used
a last name starting with the letter "B," the last name Plaintiff used before her marriage. Because
of the parties' use and because Plaintiff's benefits application was made using the last name
beginning with the letter "B," the Court uses it as well.

1 - OPINION & ORDER
Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon
Renata Gowie
ASSISTANT UNITED STATES ATTORNEY
1000 S.W. Third Avenue, Suite 600
Portland, Oregon 97204-2936

Joseph J. Langkamer
SPECIAL ASSISTANT UNITED STATES ATTORNEY
Office of the General Counsel
Social Security Administration
701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, Washington 98104-7075

       Attorneys for Defendant

HERNANDEZ, District Judge:

       Plaintiff Kellie Ann B. brings this action seeking judicial review of the Commissioner's

final decision to deny supplemental security income (SSI). This Court has jurisdiction pursuant

to 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. § 1383(c)(3)). I affirm the Commissioner's

decision.

                                PROCEDURAL BACKGROUND

       Plaintiff applied for SSI on September 22, 2014, alleging an onset date of November 1,

2013. Tr. 151-59. Her application was denied initially and on reconsideration. Tr. 62-75, 91-94

(Initial); Tr. 75-90, 98-100 (Recon.). On April 4, 2017, Plaintiff appeared, with counsel, for a

hearing before an Administrative Law Judge (ALJ). Tr. 27-58. On June 28, 2017, the ALJ found

Plaintiff not disabled. Tr. 10-26. The Appeals Council denied review. Tr. 1-6.

                                  FACTUAL BACKGROUND

       Plaintiff alleges disability based on having ulcerative colitis, a fractured back, seizures,



2 - OPINION & ORDER
migraines, chronic pain, and one kidney. Tr. 168. At the time of the hearing, she was fifty years

old. Tr. 151 (showing date of birth). She has a GED and has past relevant work experience as a

fast food worker and a telemarketer. Tr. 21, 169.

                            SEQUENTIAL DISABILITY EVALUATION

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A).

       Disability claims are evaluated according to a five-step procedure. See Valentine v.

Comm'r, 574 F.3d 685, 689 (9th Cir. 2009) (in social security cases, agency uses five-step

procedure to determine disability). The claimant bears the ultimate burden of proving disability.

Id.

       In the first step, the Commissioner determines whether a claimant is engaged in

"substantial gainful activity." If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S.

137, 140 (1987); 20 C.F.R. §§ 404.1520(b), 416.920(b). In step two, the Commissioner

determines whether the claimant has a "medically severe impairment or combination of

impairments." Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the

claimant is not disabled.

       In step three, the Commissioner determines whether plaintiff's impairments, singly or in

combination, meet or equal "one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity." Yuckert, 482 U.S. at 141;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if


3 - OPINION & ORDER
not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       In step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (RFC) to perform "past relevant work." 20

C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can perform past relevant work, the claimant

is not disabled. If the claimant cannot perform past relevant work, the burden shifts to the

Commissioner. In step five, the Commissioner must establish that the claimant can perform

other work. Yuckert, 482 U.S. at 141-42; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If

the Commissioner meets his burden and proves that the claimant is able to perform other work

which exists in the national economy, the claimant is not disabled. 20 C.F.R. §§ 404.1566,

416.966.

                                     THE ALJ'S DECISION

       At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since her application date. Tr. 15. Next, at steps two and three, the ALJ determined that

Plaintiff has severe impairments of degenerative disc disease, migraines, and right knee patellar

chondromalacia, but that the impairments did not meet or equal, either singly or in combination,

a listed impairment. Tr. 15-17.

       At step four, the ALJ concluded that Plaintiff has the RFC to perform light work as

defined in 20 C.F.R. § 416.967(c), with the following limitations: (1) she can occasionally

balance, stoop, crouch, kneel, crawl, and climb ladders, ropes, and scaffolds; (2) she can

frequently climb ramps and stairs and use foot pedals with her lower extremities; (3) she should

avoid hazards such as machinery and unprotected heights; and (4) she can understand, remember,

and carry out only short and simple instructions. Tr. 17. With this RFC, the ALJ determined that


4 - OPINION & ORDER
Plaintiff is able to perform her past relevant work of telemarketer and fast food worker. Tr. 21.

Thus, the ALJ determined at step four that Plaintiff is not disabled. Tr. 21-22.

                                    STANDARD OF REVIEW

       A court may set aside the Commissioner's denial of benefits only when the

Commissioner's findings "are based on legal error or are not supported by substantial evidence in

the record as a whole." Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation

marks omitted). "Substantial evidence means more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion." Id. (internal quotation marks omitted). The court considers the record as

a whole, including both the evidence that supports and detracts from the Commissioner's

decision. Id.; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). "Where the evidence

is susceptible to more than one rational interpretation, the ALJ's decision must be affirmed."

Vasquez, 572 F.3d at 591 (internal quotation marks and brackets omitted); see also Massachi v.

Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) ("Where the evidence as a whole can support either

a grant or a denial, [the court] may not substitute [its] judgment for the ALJ's") (internal

quotation marks omitted).

                                           DISCUSSION

       Plaintiff alleges that the ALJ erred by finding her subjective limitations testimony not

credible, by discounting the statements made by a lay witness, and by relying on vocational

expert testimony which contradicts the Dictionary of Occupational Titles and the ALJ's own

RFC.

///


5 - OPINION & ORDER
I. Plaintiff Credibility

        The ALJ is responsible for determining credibility. See Vasquez, 572 F.3d at 591. Once

a claimant shows an underlying impairment and a causal relationship between the impairment

and some level of symptoms, clear and convincing reasons are needed to reject a claimant's

testimony if there is no evidence of malingering. Carmickle v. Comm'r, 533 F.3d 1155, 1160

(9th Cir. 2008) (absent affirmative evidence that the plaintiff is malingering, "where the record

includes objective medical evidence establishing that the claimant suffers from an impairment

that could reasonably produce the symptoms of which he complains, an adverse credibility

finding must be based on 'clear and convincing reasons'"); see also Molina v. Astrue, 674 F.3d

1104, 1112 (9th Cir. 2012) (ALJ engages in two-step analysis to determine credibility: First, the

ALJ determines whether there is "objective medical evidence of an underlying impairment which

could reasonably be expected to produce the pain or other symptoms alleged"; and second, if the

claimant has presented such evidence, and there is no evidence of malingering, then the ALJ

must give "specific, clear and convincing reasons in order to reject the claimant's testimony about

the severity of the symptoms.") (internal quotation marks omitted).

        When determining the credibility of a plaintiff's complaints of pain or other limitations,

the ALJ may properly consider several factors, including the plaintiff's daily activities,

inconsistencies in testimony, effectiveness or adverse side effects of any pain medication, and

relevant character evidence. Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995). The ALJ may

also consider the ability to perform household chores, the lack of any side effects from prescribed

medications, and the unexplained absence of treatment for excessive pain. Id.; see also

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) ("The ALJ may consider many factors


6 - OPINION & ORDER
in weighing a claimant's credibility, including (1) ordinary techniques of credibility evaluation,

such as the claimant's reputation for lying, prior inconsistent statements concerning the

symptoms, and other testimony by the claimant that appears less than candid; (2) unexplained or

inadequately explained failure to seek treatment or to follow a prescribed course of treatment;

and (3) the claimant's daily activities.") (internal quotation marks omitted).

       As the Ninth Circuit explained in Molina:

       In evaluating the claimant's testimony, the ALJ may use ordinary techniques of
       credibility evaluation. For instance, the ALJ may consider inconsistencies either
       in the claimant's testimony or between the testimony and the claimant's conduct,
       unexplained or inadequately explained failure to seek treatment or to follow a
       prescribed course of treatment, and whether the claimant engages in daily
       activities inconsistent with the alleged symptoms[.] While a claimant need not
       vegetate in a dark room in order to be eligible for benefits, the ALJ may discredit
       a claimant's testimony when the claimant reports participation in everyday
       activities indicating capacities that are transferable to a work setting[.] Even
       where those activities suggest some difficulty functioning, they may be grounds
       for discrediting the claimant's testimony to the extent that they contradict claims
       of a totally debilitating impairment.

Molina, 674 F.3d at 1112-13 (citations and internal quotation marks omitted).

       The ALJ applied the proper two-step inquiry. Tr. 17-18. She summarized Plaintiff's

subjective limitations assertions. Id. She noted her assertions of debilitating migraine pain,

radiating right knee pain, chronic spine pain, sleep disturbances, medication side effects, and a

greatly reduced range of motion. Tr. 17. She also referred to her allegations that her abilities to

lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, complete tasks, remember

instructions, and concentrate were impaired. Id.; see also Tr. 186-93 (stating she can sit for only

a few minutes, can stand for only a few minutes, she is bedridden from ulcerative colitis

symptoms and back pain, she sleeps only two to three hours per night because of pain, she has



7 - OPINION & ORDER
trouble bending, she is limited in how frequently she can go outside because of pain, she can

walk for only five minutes, she can lift only five pounds, she can pay attention for only twenty

minutes). The ALJ also cited Plaintiff's testimony that she experienced up to twenty-two

migraines per month, with an average duration of five to eight hours per episode with symptoms

such as hand tremors, "tunnel-like" vision, and hearing limitations with dizziness. Tr. 18; see

also Tr. 37 (hearing testimony). The ALJ acknowledged that Plaintiff's medically determinable

impairments could reasonably be expected to produce her alleged symptoms. Tr. 18. But, she

discounted her statements concerning the intensity, persistence, and limiting effects of her

symptoms. Id. In support, she explained that Plaintiff's statements were "not entirely consistent

with the medical evidence." Id. The ALJ further suggested, in her discussion of the medical

evidence, that Plaintiff's conditions were treated fairly conservatively and responded well to

medication. Tr. 18-19. If supported by substantial evidence in the record, all of these reasons are

"clear and convincing" reasons which may discredit a claimant's subjective testimony. Parra v.

Astrue, 481 F.3d 742, 751 (9th Cir. 2007) ("evidence of conservative treatment is sufficient to

discount a claimant's testimony regarding severity of an impairment"); Warre v. Comm'r, 439

F.3d 1001, 1006 (9th Cir. 2006) ("impairments that can be controlled effectively with medication

are not disabling for the purpose of determining eligibility for SSI benefits"); 20 C.F.R. §

416.929(c)(3)(iv) ("The type, dosage, effectiveness, and side effects of any medication you take

or have taken to alleviate your pain or other symptoms" are relevant to the evaluation of a

claimant's symptoms); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (although

"subjective pain testimony cannot be rejected on the sole ground that it is not fully corroborated

by objective medical evidence, the medical evidence is still a relevant factor in determining the


8 - OPINION & ORDER
severity of the claimant's pain and its disabling effects."); see also Carmickle, 533 F.3d at 1161

(contradiction with the medical record is a sufficient basis for rejecting a claimant's subjective

testimony).

       The ALJ discussed the medical evidence relevant to Plaintiff's migraines, back problems,

and knee pain. As to her migraines, she noted that Plaintiff sought emergency room services for

bouts of headaches in May 2015, August 2015, and January 2016. Tr. 18. During the May 2015

visit, Plaintiff reported that her medications controlled her pain very well in the past, although

she requested a "heavier duty medication" at discharge. Id. (citing Tr. 401, 405). During the

August 2015 visit, she received a cranial CT scan and a spinal tap, neither of which revealed any

abnormalities. Id. (citing Tr. 412). The treating physician observed that while she reported

10/10 headache pain, she was not "'in any distress and was observed laughing, smiling, and did

not demonstrate any outward signs of pain[.]'" Tr. 18 (quoting Tr. 413). She returned to the

emergency room the next day, reporting 10/10 headache pain without any report of visual

changes, but stating that her legs "'gave out from under her.'" Id. (quoting Tr. 419). But, the

physical examination revealed no physical abnormalities or restrictions. Id. Her condition

improved with medications, she was ambulating well, and she received instructions to meet with

her primary care physician and neurologist. Id. (citing Tr. 435). During her January 2016

emergency visit for migraine pain, medication quickly improved her condition and she was

discharged with "a few Percocets." Id. (citing Tr. 480-81).

       As to her back, the ALJ noted that Plaintiff testified that her severe lumbar spine pain

caused bilateral hip and lower extremity dysfunction. Tr. 18. But, her MRI scans and physical

examinations showed only mild to moderate impairment. Tr. 18-19 (citing Tr. 365-66 (January


9 - OPINION & ORDER
2015 MRI identifying mild foraminal narrowing at the L5 level and mild narrowing of the thecal

sac at the L2-3 level, with no significant thecal sac or neural foraminal stenosis at any level; and

mild to moderate chronic depression deformity at the L3 level with mild compression deformity

of the T12 superior endplate); Tr. 375-79 (Feb. 2015 orthopedic examination in which physician

interpreted the January 2015 MRI to show no significant stenosis in the lumbar spine, noting

mild lumbar stenosis at the L2-3 level with an old compression fracture at L3, and

recommending a "medial branch block" injection with physical therapy)). The ALJ noted that

the orthopedic examiner noted some range of motion limitations in Plaintiff's ability to extend

and flex her lower spine. Id. But, the ALJ found that the examination results, the MRI images,

and the fact that Plaintiff was referred only for physical therapy strongly suggested that the back

condition was not as limiting as Plaintiff described. Id.

       As to her knee, the ALJ observed that the record did not include a description of a

specific knee injury. Tr. 19. She noted that Plaintiff reported that she had experienced knee pain

since 1991, well before her application date. Id. In August 2015, she went to the emergency

room for right knee pain but the physical examination identified normal ranges of motion, and no

swelling, effusion, ecchymosis, deformity, or LCL laxity. Id. (citing Tr. 404, 406). Some MCL

laxity was found. Id. A right knee MRI showed a "small" joint effusion with no bone bruise or

internal derangement or tendon damage. Id. At a January 2017 orthopedic examination, during

which she had a physical examination and her MRI was reviewed, the orthopedist noted that her

condition was "'not a very straightforward problem' and wanted to review the lumbar spine MRI

scans to rule out a spinal cord pathology[.]" Id. (quoting Tr. 670). Although she previously had

a cortisone injection in her knee in June 2016, Tr. 684-88, the ALJ observed that the record did


10 - OPINION & ORDER
not include follow-up treatment indicating a more intensive treatment regime. Tr. 19. The ALJ

cited to several places in the record in which Plaintiff's physical examinations during office and

emergency room visits described normal abilities without a description of debilitating pain or the

inability to function. Id.

       In challenging the ALJ's decision, Plaintiff does not assert that the ALJ misrepresented

the evidence the ALJ cited. But, she contends that the ALJ overlooked evidence which she

asserts is consistent with her disabling allegations and that contrary to the ALJ's finding, the

medical evidence does not present "several contradictions" with her testimony. Pl.'s Op. Brief

16-18, ECF 10. As to her back pain, Plaintiff notes that the ALJ failed to mention MRIs of

Plaintiff's thoracic spine in 2017 and her cervical spine in 2015. Her September 2015 cervical

spine MRI showed only mild to moderate findings. Tr. 504. The "stature and alignment of the

cervical vertebral bodies" appeared "grossly normal." Id. There was moderate disc space

narrowing at C3-4 with uncovertebral hypertrophy symmetrically. Id. The bone marrow signal

of the vertebral bodies was normal and there was no disc protrusion at any cervical level. Id.

There was a mild annular bulge at C6-7. Id. There was no syrinx or cord compression. Id. The

imaging also showed moderate foraminal narrowing on the right at C6-7, secondary to

uncovertebral hypertrophy. Id. Asymmetrical left-sided stenosis was seen at C4-5, secondary to

uncovertebral hypertrophy. Id.

       The January 20, 2017 thoracic spine MRI revealed mild findings. Tr. 694-95. The MRI

revealed mild "dextro-convex curvature of the thoracic spine," normal anatomic alignment of the

thoracic spine, and a "Schmorl's node within the right superior endplate of T12." Tr. 694.

Otherwise, the "remaining visualized vertebral bodies" showed normal height and marrow signal.


11 - OPINION & ORDER
Id. There were no acute compression fractures. Id. Mild disc space narrowing was observed at

T8-9, T11-12, and T12-L1. Id. There was no cord compression. Id. At several levels, a mild

disc osteophyte complex was seen but without significant center canal stenosis or neural

foraminal narrowing. Id. Only the T9-T10 level showed a mild to moderate disc osteophyte. Tr.

695. The overall impression was of "[m]ild scattered degenerative disc disease" with no

evidence of acute osseous injury. Id.

       Plaintiff also notes that the ALJ failed to mention that in January 2017, Dr. Nicholas

Sexton, M.D. noted a positive straight leg raise. Tr. 618.2 In his January 4, 2017 chart note, Dr.

Sexton noted that Plaintiff complained of knee pain. Tr. 618. Dr. Sexton performed a thorough

examination of both of Plaintiff's knees. Tr. 620. He then noted that she had "[s]ome mild to

moderate signs of straight leg raise on the right side with lumbar radicular-type symptoms." Tr.

620. He was concerned that her knee symptoms, which were not straightforward, might be

related to her previous back injuries. Id. Thus, he ordered a lumbar spine MRI. Id. That MRI

showed her longstanding compression fracture at L3 and mild degenerative disc disease from L2-

L3 and L4-L5 without central spinal canal or neural foraminal stenosis at any level. Id.

       The back pain evidence Plaintiff relies on does not establish that the ALJ erred. Instead,

the evidence is similar to the evidence the ALJ already cited, all of which shows only mild to

moderate objective findings. As with the other evidence, it is inconsistent with Plaintiff's

assertions that she has extreme limitations in sitting, standing, moving, and lifting, or that her


       2
         Plaintiff states that both Dr. Sexton and Plaintiff's primary care provider Dr. Lindsey
Metcalf made this assessment, citing the Administrative Record at pages 618 and 668. But, the
second citation at page 668 is simply a duplicate of Dr. Sexton's January 4, 2017 chart note
which notes that Dr. Metcalf is Plaintiff's primary care provider. There is no indication from the
cited pages that both Dr. Sexton and Dr. Metcalf made the straight leg raising observation.

12 - OPINION & ORDER
back pain causes her to lie in bed most of the time.

       As to her knee pain, Plaintiff states that the ALJ failed to consider evidence from

December 2016 which showed a patellar defect on the lateral aspect of the medial patellar facet.

The record she cites is to Dr. Sexton's January 4, 2017 office visit. Tr. 620. The MRI, conducted

on December 8, 2016, showed unremarkable medial and lateral menisci. Tr. 690. There was a

focal moderate thickness chondral defect of the medial patellar facet near the median range. Id.

There was no chondral flap or loose body. Id. Patellar alignment was normal. Id. The medial

and lateral compartment cartilage was intact. Id. There was no acute fracture or dislocation and

the bone marrow signal was within normal limits. Id. A trace joint effusion was present but the

surrounding soft tissue structures were unremarkable. Id. There was a suggested MCL sprain.

Id.

       On December 12, 2016, Plaintiff saw Dr. Sandesh Pandit, M.D., to discuss the results of

the knee MRI. Tr. 676. He performed a physical examination of Plaintiff's right knee and found

no asymmetry, no fixed flexion deformity, and no obvious muscle wasting. Tr. 677. There was

mild swelling over the medial aspect erythema. Id. He found no crepitus with knee flexion and

extension, no swelling with milking, no increased temperature compared to the contralateral side,

and no ecchymosis or bruising. Id. She was able to flex 130 degrees, although she had pain with

terminate flexion. Id. She was positive for jointline tenderness over the medial joint line. Id.

Dr. Pandit noted that the MRI suggested focal chondral defect over the medial patellar facet. Tr.

679. Plaintiff, who reported "not much benefit" from physical therapy, was "in a mindset to

proceed with surgical intervention[.]" Tr. 679. Dr. Pandit referred her to Dr. Michael Krnacik,

who saw her on December 22, 2016. Tr. 672-74.


13 - OPINION & ORDER
        Dr. Krnacik reviewed x-rays from March and June 2016, and the recent December 2016

MRI. Id. He also conducted a physical examination. Tr. 673. His examination revealed full

extension and no coronal or sagittal plane deformity. Id. Her range of motion was 0 to 125

degrees bilaterally. Id. There was no obvious instability to varus and vaigus stress testing,

anterior and posterior drawer, Lachman exam, or manual patellofemoral subluxation. Id. With

manual lateral subluxation of the right patella, there was no more than 2 quadrants of motion

with a solid endpoint. Id. With patellar ballotement, there was mild crepitus, described as

painful. Id. Her hip exam was negative. Her quadriceps strength was 4/5 with pain on testing

bilaterally. Id.

        In discussing her prior imaging, Dr. Krnacik observed that the prior x-rays "demonstrate

minimal bilateral tricompartmental degenerative change, which is symmetric without deformity

or significant osteophyte formation." Tr. 674. There was good patellar tracking. Id. As to the

recent MRI, he noted the small focal defect about the medial facet of the undersurface of the

patella and a tiny effusion. Id. Based on the imaging and his physical examination, Dr. Krnacik

concluded that while Plaintiff was "bothered by her knees significantly," it was unlikely that a

"surgical lesion" was present. Id. Dr. Krnacik referred Plaintiff to Dr. Sexton and stated that if

he did not note a surgical lesion, she should treat herself symptomatically. Id.

        Dr. Sexton, as noted above, saw Plaintiff on January 4, 2017. Tr. 618. He noted that

knee pain was a "problem chronic throughout her life." Id. He performed a physical

examination and reviewed her March 2016 x-rays and the December 2016 MRI. Tr. 620. The x-

rays showed no degenerative changes, subluxations, or dislocations. Id. The MRI he described

as relatively normal with the exception of a patellar defect on just the lateral aspect of the medial


14 - OPINION & ORDER
patellar facet. Id. The patellar tracked normally. Id. Dr. Sexton noted that Plaintiff presented

with "not a very straightforward problem." Id. He thought that some of her symptoms might be

related to her previous lumbar spine injury and ordered an MRI of the lumbar spine for

evaluation. Id. In what appears to be her next visit with Umpqua Orthopedics, in February 2017,

Plaintiff had intact range of motion in her knees and 5/5 strength in her knee flexors. Tr. 697.

       The December 2016 MRI does not establish error in the ALJ's findings regarding

Plaintiff's knee. While the MRI revealed a patellar defect on the lateral aspect of the medial

patellar facet, the contemporaneous physical examinations which had numerous normal findings,

including range of motion and strength assessments, were inconsistent with Plaintiff's allegations

that her knees gave out and severely limited her functioning. Notably, the RFC in this case limits

Plaintiff to only occasional stooping, crouching, kneeling, etc. Tr. 17. She is limited to light

work, meaning a lifting restriction of twenty pounds. Id.; 20 C.F.R. § 416.967(b). The ALJ was

correct in his determination that Plaintiff's subjective limitation assertions are undermined by the

medical evidence and further, that the RFC accommodates any limitations supported by the

medical evidence.

       Plaintiff makes no challenge to the ALJ's discussion of the evidence regarding her

migraines or ulcerative colitis. She also does not challenge the ALJ's observations made

throughout his medical evidence discussion, that the treatment for some of her impairments was

largely conservative and that her impairments responded to medication. Substantial evidence in

the record supports the ALJ's findings that Plaintiff's subjective limitations testimony was not

supported by the objective medical evidence. The other reasons in support of the ALJ's negative

credibility finding remain unchallenged. Thus, the ALJ did not err.


15 - OPINION & ORDER
II. Lay Witness Testimony

       The ALJ noted the third-party statement provided by Plaintiff's then-boyfriend, Michael

Fuchs. Tr. 21. She "considered" his opinions "in terms of helping to understand some of the

severity of the claimant's various symptoms over time." Id. She gave Fuchs's opinions "little

weight," however, in assessing Plaintiff's current functional limitations because "of their high

degree of subjectivity," and their lack of medically acceptable standards. Id.

       "Lay testimony as to a claimant's symptoms or how an impairment affects the claimant's

ability to work is competent evidence that the ALJ must take into account." Molina, 674 F.3d at

1114. The ALJ must give reasons "germane to the witness" when discounting the testimony of

lay witnesses. Valentine, 574 F.3d at 694.

       Plaintiff argues that the reasons the ALJ gave for rejecting Fuchs's testimony are not

germane. I agree. The ALJ's characterization of Fuchs's testimony as "subjective" is

appropriately recognized to mean that because Fuchs had a relationship with Plaintiff, he was not

objective in his observations. There is no other reasonable understanding of the ALJ's opinion.

But, rejecting a lay witness opinion on that basis is improper. See Ryan-Werry v. Colvin, 641 F.

App'x 684, 688 (9th Cir. 2015) (holding that the ALJ erred in rejecting the testimony of the

claimant's spouse because he was an "interested party"; "We have repeatedly warned against

discounting a lay witness' testimony simply because the witness is a claimant's spouse, and is

therefore an 'interested party.'") (citing Valentine, 574 F.3d at 694 ("Such a broad rationale for

rejection contradicts this Court's insistence that, regardless of whether they are interested parties,

friends and family members in a position to observe a claimant's symptoms and daily activities

are competent to testify as to his or her condition.") (internal quotation marks and brackets


16 - OPINION & ORDER
omitted)).

       Additionally, the fact that a lay witness provides testimony that "lacks" "medically

acceptable standards" is also an improper basis for rejecting that testimony. See Bruce v. Astrue,

557 F.3d 1113, 1116 & n.1 (9th Cir. 2009) (improper for ALJ to reject claimant's wife's

testimony because witness was not knowledgeable in the medical or vocational fields); Agatucci

v. Colvin, No. 6:13-cv-01626-MC, 2015 WL 1467209, at *10 (D. Or. Mar. 30, 2015) (lay

witness's lack of medical training is not a germane reason to reject that witness's testimony), aff'd

sub nom. Agatucci v. Berryhill, 721 F. App'x 614 (9th Cir. 2017); Sims v. Astrue, No.

3:10–CV–1040–HA, 2012 WL 364055, at *6 (D. Or. Feb. 2, 2012) (improper to reject lay

witness opinion because witness lacked expertise).

       Nonetheless, I agree with Defendant that the error is harmless. Molina holds that if an

ALJ errs in the treatment of lay witness testimony, the error may be harmless if the same

evidence the ALJ referred to in discrediting a plaintiff's claims also discredits the lay witness's

evidence. Molina, 674 F.3d at 1117-22. Fuchs's opinions largely overlapped Plaintiff's

subjective limitations assertions. Like Plaintiff, he asserted that she spent a lot of time in bed,

had trouble bending, had trouble standing for long periods of time, could lift only five pounds,

could walk between five and ten minutes before needing to rest, could stand for five to ten

minutes before needing to rest, was limited to being inside, and she could sit for only ten

minutes. Tr. 178-83. Because Fuchs's testimony is duplicative of Plaintiff's testimony which the

ALJ rejected without error, the ALJ's error in her treatment of Fuchs's testimony is harmless.

III. Vocational Expert Testimony & Past Relevant Work

       Relying on the testimony of the vocational expert (VE), the ALJ found that Plaintiff could


17 - OPINION & ORDER
perform her past jobs of telemarketer and fast food worker. Tr. 21-22. Plaintiff argues that both

of these jobs are inconsistent with the RFC's limitation to "short and simple instructions" because

according to the Dictionary of Occupational Titles (DOT), the telemarketer position requires

Level Three Reasoning and the fast food worker requires Level Two Reasoning. Plaintiff

contends that the discrepancy between the DOT and VE testimony is unexplained and thus, by

relying on this VE testimony, the ALJ erred.

       The ALJ is required to reconcile any conflict between VE testimony and the DOT.

Massachi v. Astrue, 486 F.3d 1149, 1153-54 (9th Cir. 2007). The ALJ must ask the expert to

explain any conflict and then "determine whether the [VE's] explanation for the conflict is

reasonable" before relying on the expert's opinion in the disability determination. Id. During the

hearing, the VE, in response to a hypothetical presented by the ALJ, identified telemarketer and

fast food worker as jobs that such a person could perform. Tr. 52-53. He stated that his

testimony was consistent with the DOT. Tr. 53. However, he then clarified that because the

telemarketing position was a semi-skilled job, a person as described in that hypothetical could

not, in fact, perform the telemarketer job. Tr. 54.

       In responding to Plaintiff's argument, Defendant concedes that the ALJ improperly relied

on the telemarketing position. Thus, I confine my discussion to the fast food worker position.

Plaintiff argues that Level Two Reasoning jobs, which require a person to "apply commonsense

understanding to carry out detailed but uninvolved written or oral instructions," U.S. Dept. of

Labor, Dictionary of Occupational Titles, app. C, 1991 WL 688702 (4th ed. 1991), are

inconsistent with the limitation to "short and simple instructions." Plaintiff acknowledges that

both Ninth Circuit cases and others from this Court have held that the ability to perform "simple,


18 - OPINION & ORDER
routine tasks" is consistent with Level Two Reasoning. Pl.'s Op. Brief 12-13 (citing cases).

Plaintiff argues, however, that here, the restriction to performing "short and simple" instructions

distinguishes this case from those addressing the "simple, routine tasks" limitation.

       I disagree. I have previously rejected the same argument. In a 2015 case, I concluded

that the ALJ's limitations to performing "simple, routine tasks," and to following "simple, short

instructions" was consistent with Level Two Reasoning jobs. Barnes v. Colvin, No.

6:14-cv-01906-HZ, 2015 WL 8160669, at *4 (D. Or. Dec. 7, 2015). There, and in subsequent

cases, I have explained that

       In the [DOT] definition, the word "detailed" is modified with the words "but
       uninvolved." The dictionary meaning of "involved" is "complicated[.]" Webster's
       New Int'l Dictionary 1191 (3d ed. 2002). Furthermore, the definition of
       "complicated" is "not simple[.]" Id. at 465. Thus, "uninvolved" means "simple[.]"
       The modifier "but uninvolved" must be considered when interpreting the
       definition of Level 2 reasoning. See e.g., Abrew v. Astrue, 303 Fed. Appx. 567,
       569–70 (9th Cir. 2008) (emphasized the phrase "but uninvolved" to affirm the
       ALJ's finding that the plaintiff could perform jobs with Level 2 reasoning, despite
       a limitation to simple tasks). Considering the entire phrase, "detailed but
       uninvolved," this Court finds that while the instructions may be detailed, they may
       also be simple. A task that includes "detailed, but uninvolved" instructions may
       consist of a number of steps, none of which are complex. Without the express
       limitation to "one or two" steps or instructions, there is no limitation to Level 1.
       Therefore, a plaintiff who is limited to "short, simple instructions" is capable of
       performing a job requiring Level 2 reasoning.

Id. (emphasis added; internal quotation marks and brackets omitted); see also Cortez v. Comm'r,

No. 6:17-cv-00194-HZ, 2018 WL 1173423, at *4 (D. Or. Mar. 3, 2018) (holding that jobs with

Level Two Reasoning were consistent with the RFC's simple instruction limitation).

       Barnes is on point and forecloses Plaintiff's argument. Here, the ALJ's limitation to

"short and simple instructions" is not inconsistent with the fast food worker position requiring

Level Two Reasoning.


19 - OPINION & ORDER
       Plaintiff makes two other arguments in support of her contention that the ALJ erred in

identifying the fast food worker job as one she is capable of performing. First, she argues that

the job requires constant reaching. Second, she contends that it requires lifting of twenty-five

pounds. She argues that evidence regarding her neck and shoulder impairments shows that she

cannot perform these aspects of the job. An ALJ does not err, however, by excluding limitations

from properly discounted medical evidence or subjective complaints that were discredited.

Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (in formulating the RFC, ALJ

appropriately considered those limitations for which there was record support and which did not

depend on the claimant's subjective complaints); Batson v. Comm'r, 359 F.3d 1190, 1197 (9th

Cir. 2004) (ALJ not required to incorporate evidence from the opinions of treating physicians

which was permissibly discounted or the claimant's own testimony which was found not credible,

into the RFC). Here, Plaintiff testified she could not lift more than five or ten pounds. But,

because the ALJ properly found this testimony not credible, it was not error to exclude it from

the RFC or to determine that Plaintiff could perform a job requiring her to lift more than that

weight. Additionally, Plaintiff erroneously states that the fast food worker job requires lifting up

to twenty-five pounds. In fact, the position requires the ability to perform light work with a

maximum exertion of twenty pounds occasionally. DOT 311.472-010, available at 1991 WL

672682. Thus, the job is consistent with the RFC.

       As to the reaching limitation, there are no medical opinions containing a restriction on

Plaintiff's ability to reach. And, discussed above, the objective medical evidence in the record

indicates that Plaintiff's spinal impairments are moderately severe at most. Thus, the ALJ did not

err in failing to include a reaching restriction in the RFC and in finding that Plaintiff can perform


20 - OPINION & ORDER
this job.

        Finally, there is no error in relying on only one of a claimant's past jobs at step four to

determine that a claimant is not disabled. 20 C.F.R. § 416.920(f); see also Lind v. Astrue, 370 F.

App'x 814, 817 (9th Cir. 2010) ("Any error by the ALJ in considering jobs that did not qualify as

past relevant work was harmless because . . . and the ability to perform one of her past jobs is

sufficient to meet the standard"). Thus, any error by the ALJ in relying on the telemarketer

position is harmless.

                                            CONCLUSION

        The Commissioner's decision is affirmed.

        IT IS SO ORDERED.



                               Dated this             day of                           , 2019




                                                       Marco A. Hernandez
                                                       United States District Judge




21 - OPINION & ORDER
